IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,093-01


                         EX PARTE ANTHONY MOLINA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR16001830-F(1) IN THE 214TH DISTRICT COURT
                            FROM NUECES COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of burglary of a habitation, third-degree deadly conduct,

misdemeanor deadly conduct, and evading arrest. He was sentenced to imprisonment for one term

of twenty years, two terms of ten years, and one term of one year. The Thirteenth Court of Appeals

affirmed the judgment of conviction in his burglary case. Molina v. State, No. 13-17-00171-CR

(Tex. App.—Corpus Christi-Edinburg June 28, 2018) (not designated for publication). Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. On December 18, 2019, the Court

denied and dismissed with a written order that was withdrawn on this Court’s own motion on

February 24, 2021.
                                                                                              2

       After reconsidering the case on the Court’s own motion, we now dismiss the claims related

to Applicant’s misdemeanor conviction1 and deny the claims relating to his felony convictions.

Accordingly, this application is dismissed in part and denied in part.



Filed: May 12, 2021
Do not publish




       1
           TEX . CODE CRIM . PROC. art. 11.07 § 3(a).